C. A. 3d Cir. Motions of Chamber of Commerce of the United States and National Union Fire Insurance Company of Pittsburgh, Pennsylvania, for leave to file briefs as amici curiae granted. Certiorari granted. Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, November 8, 1994. Brief of respondents is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, December 6, 1994. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on *1289or before 3 p.m., Tuesday, December 20, 1994. This Court’s Rule 29.2 does not apply.